Case 2:20-cv-00616-JRS-DLP Document 16 Filed 12/04/20 Page 1 of 11 PageID #: 1261




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

                                       )   CIVIL ACTION
  BRANDON BERNARD,                     )   (Capital Habeas Corpus)
                                       )
               Petitioner,             )   Case No.: 2:20-cv-00616-JRS-DLP
                                       )
          v.                           )   *CAPITAL CASE*
                                       )   EXECUTION SCHEDULED FOR
  T.J. WATSON, Warden, Federal         )   DECEMBER 10, 2020
  Correctional Complex (FCC)           )
  Terre Haute,                         )
                                       )
               Respondent.             )
                                       )


                     PETITIONER’S SUPPLEMENTAL BRIEF


                                     ROBERT C. OWEN
                                     Law Office of Robert C. Owen, LLC
                                     53 W. Jackson Blvd., Ste. 1056
                                     Chicago, Illinois 60604
                                     Phone: (512) 577-8329
                                     Email: robowenlaw@gmail.com
                                     Texas Bar No.: 15371950

                                     JOHN R. CARPENTER
                                     Assistant Federal Public Defender
                                     Federal Public Defender for the
                                     Western District of Washington
                                     1331 Broadway, Suite 400
                                     Tacoma, Washington 98402
                                     Phone: 253.593.6710
                                     Email: john_carpenter@fd.org
                                     Washington Bar No.: 23301

                                     Counsel for Petitioner
Case 2:20-cv-00616-JRS-DLP Document 16 Filed 12/04/20 Page 2 of 11 PageID #: 1262




  The Court has directed the parties to answer two questions:
     •   Assuming that Brady and Napue claims based on newly discovered evidence
         and directed at the prisoner’s sentence may, under some circumstances,
         satisfy 28 U.S.C. § 2255(e)’s savings clause, what is the proper test for
         determining whether a particular claim satisfies the savings clause?
     •   Specifically, is the proper test analogous to § 2255(h)(1)’s test for claims
         directed at a prisoner’s conviction? See 28 U.S.C. § 2255(h)(1) (requiring
         “newly discovered evidence that, if proven and viewed in light of the
         evidence as a whole, would be sufficient to establish by clear and convincing
         evidence that no reasonable factfinder would have found the movant guilty
         of the offense”).

  Order Directing Supplemental Briefing, dkt. 14.

         In Mr. Bernard’s view, the short answer to the Court’s questions is this: At least

  where a prisoner is under a sentence of death, he should be able to raise a Brady or Napue

  claim challenging his death sentence in a habeas petition under 28 U.S.C. § 2241 if

  government action prevented him from raising that claim in an initial motion under 28

  U.S.C. § 2255. Improvising a different and more complex test by analogy to § 2255(h)(1)

  is unnecessary and inappropriate because, in the circumstances of a Brady or Napue claim,

  government misconduct has directly denied the petitioner a reasonable chance to obtain

  review of the claim in his initial § 2255 proceeding, and the Seventh Circuit has made such

  a denial of opportunity to litigate the sole focus of access to review under § 2241.

  Moreover, constructing a standard to parallel § 2255(h)(1) (such as, for example, requiring

  the petitioner to proffer newly discovered evidence “sufficient to establish by clear and

  convincing evidence that no reasonable juror would have returned a death sentence” before

  he could seek review under § 2241) would allow the government to benefit unfairly from

  its own wrongdoing, by forcing the prisoner to carry a heavier burden than would have


                                              1
Case 2:20-cv-00616-JRS-DLP Document 16 Filed 12/04/20 Page 3 of 11 PageID #: 1263




  applied in an initial § 2255 proceeding. And interposing such a standard would continue to

  incentivize the government to hide favorable evidence – hoping that by the time it is

  discovered, the increased burden on the petitioner will make it impossible for him to

  prevail. We will elaborate on these answers below.

         We begin with the observation that the threshold statutory question that brings

  § 2241 into play in no way implicates the merits of the prisoner’s claim. That question is

  set out in § 2255(e): whether “the remedy by motion,” i.e., a motion under § 2255, is

  “inadequate or ineffective to test the legality of [the] detention.” In recent years, the

  Seventh Circuit has explored on numerous occasions what it means for the § 2255 remedy

  to be “inadequate or ineffective” within the meaning of § 2255(e). In so doing, however,

  the Court of Appeals has never suggested that the § 2241 habeas court should – or even

  may – examine the merits of the claim as part of making that threshold determination.

  Instead, it has focused solely on whether, in the circumstances of the prisoner’s case,

  § 2255 allows “a reasonable opportunity to obtain a reliable judicial determination of the

  fundamental legality of his conviction and sentence.” In re Davenport, 147 F.3d 605, 609

  (7th Cir. 1998) (emphasis added); see also Taylor v. Gilkey, 314 F.3d 832, 835 (7th Cir.

  2002) (§ 2241 may be available when there is a “structural problem” in § 2255 that

  forecloses “even one round of effective collateral review” of the petitioner’s claim); Garza

  v. Lappin, 253 F.3d 918, 922 (7th Cir. 2001) (§ 2255 is “genuinely inadequate or

  ineffective” where “the operation of the successive petition rules” would “absolutely




                                               2
Case 2:20-cv-00616-JRS-DLP Document 16 Filed 12/04/20 Page 4 of 11 PageID #: 1264




  prevent[] the petitioner from ever having an opportunity to raise a challenge to the legality

  of his sentence”). 1

         It is the unavailability of such a “reasonable opportunity” to obtain review of a claim

  touching on the “fundamental legality of his … sentence” that opens the door to review

  under § 2241. In other words, at the threshold, it is not the perceived strength of the claim

  the petitioner wants to litigate that justifies allowing him to proceed, but simply the fact

  that he has never before had a reasonable opportunity to test that claim through meaningful

  litigation. The Court of Appeals’ decision to deny a stay of execution in Garza, after

  finding that the nature of the underlying claim warranted allowing Garza to proceed under

  § 2241, illustrates the point. See Garza, 253 F.3d at 923 (§ 2255 “does not now and has

  never provided an adequate avenue for testing Garza's present challenge to the legality of

  his sentence”); id. at 926 (concluding that “Garza has not presented any substantial ground

  on which relief could be granted in his habeas corpus petition”); see also id. at 923

  (“Although [Garza’s] argument is extremely problematic on its merits, we must not confuse

  lack of substantive merit with lack of jurisdiction. It is not so frivolous as to destroy

  [§ 2241] jurisdiction at the threshold”). Simply put, in analyzing whether resort to § 2241

  is available, the Seventh Circuit has exclusively focused on the question whether § 2255

  has proven “inadequate or ineffective,” without considering the merits of the underlying


  1
   By “raise a challenge” the Garza court plainly meant “obtain review of the merits of that
  challenge,” as the opinion notes that Garza twice unsuccessfully attempted to get into court
  under § 2255 in the Fifth Circuit to present the claim he was ultimately allowed to litigate
  via § 2241 in the Seventh. See Garza, 253 F.3d. at 921 (citing In re Garza, 253 F.3d 201
  (5th Cir. 2001); In re Garza, No. 01–40596 (5th Cir., June 11, 2001) (unpublished)).


                                                3
Case 2:20-cv-00616-JRS-DLP Document 16 Filed 12/04/20 Page 5 of 11 PageID #: 1265




  claim. Substituting an adapted version of the stringent standard from § 2255(h)(1) would

  be impossible to square with that approach.

         Another problem with screening access to review under § 2241 with a modified

  version of § 2255(h)(1)’s demanding gateway is that doing so would ignore the purpose of

  § 2255(h)(1), at least in the circumstances presented here. That provision exists to promote

  a general interest in the finality of criminal judgments. But there is no public interest in

  allowing the process of post-trial review to repose at a point it would never have reached

  but for the government’s own misconduct. Where the government has prevented the

  movant from even seeking redress in his initial § 2255 proceeding for fundamental

  constitutional violations that marred his sentencing, the government alone bears

  responsibility for whatever delay might result when it later becomes necessary to conduct

  remedial review proceedings under § 2241. Scott v. United States, 890 F.3d 1239, 1252

  (11th Cir. 2018), cert. denied, 139 S. Ct. 842 (2019) (because “the government alone holds

  the key to ensuring a Brady violation does not occur,” it cannot complain of prejudice from

  proceedings “necessitated by its own late disclosure of a Brady violation”; in that event the

  government “is solely responsible for inflicting any such prejudice on itself”). In Mr.

  Bernard’s case, the government kept silent about Sgt. Hunt’s report for nearly twenty years,

  which prevented the timely resolution of the issues now before this Court. At least where,

  as here, the petitioner played no role in the delay and brought the claims to court as soon

  as he reasonably could after discovering them, it would be grossly inequitable to require




                                                4
Case 2:20-cv-00616-JRS-DLP Document 16 Filed 12/04/20 Page 6 of 11 PageID #: 1266




  him to meet, as an additional condition of obtaining review, a heightened evidentiary

  burden. 2

         Moreover, imposing a burden more onerous than the one that would have applied

  but for the government’s misconduct will only incentivize the government to conceal its

  wrongdoing. Scott, 890 F.3d at 1252 (“Whatever finality interest Congress intended for

  AEDPA to promote, surely it did not aim to encourage prosecutors to withhold

  constitutionally required evidentiary disclosures long enough” to hinder defendants’ ability

  to obtain review): Long v. Hooks, 972 F.3d 442, 471 (4th Cir. 2020) (en banc) (Winn, with

  Thacker and Harris, J.J., concurring) (“This case exemplifies how our current habeas

  precedent incentivizes and rewards bad faith on the part of police and prosecutors. Our

  habeas precedent rewards state actors guilty of Brady violations for committing additional

  constitutional violations in order to subject the Brady claim to a higher standard of review.);

  Cage v. Chappell, 793 F.3d 1159, 1165 (9th Cir. 2015) (noting that “under our precedents

  as they currently stand, prosecutors may have an incentive to refrain from disclosing Brady

  violations related to prisoners who have not yet sought collateral review.”) (citing Panetti

  v. Quarterman, 551 U.S. 930 (2007)); Allen v. Mitchell, 757 Fed. App’x. 482 (6th Cir.

  2018) at *4 (Moore, J. dissenting) (“[T]reating Allen’s Brady claim as second or successive

  would incentivize state prosecutors to withhold materially exculpatory evidence until after




  2
   Indeed, the government has conceded that Mr. Bernard “did not unreasonably delay” in
  bringing his present § 2241 habeas corpus petition. See Response at 29 (dkt. 10).


                                                5
Case 2:20-cv-00616-JRS-DLP Document 16 Filed 12/04/20 Page 7 of 11 PageID #: 1267




  a petitioner exhausts his initial federal habeas claims; . . . foreclosing adjudication

  unnecessarily restricts federal habeas review of Brady violations”).

         The benefit to the government might be smaller – forcing the petitioner to satisfy a

  standard much more favorable to the government in order to obtain review, as opposed to

  blocking review of his claim altogether – but it would still constitute a reward for the

  government’s own lawlessness. And that benefit, though incrementally diminished, would

  remain substantial. A petitioner who can present a Brady claim in his initial § 2255 motion

  is guaranteed review unless the record “conclusively show[s]” that relief is foreclosed.

  28 U.S.C. § 2255(b). Under a regime modeled on § 2255(h)(1), a petitioner who had been

  prevented through no fault of his own from presenting his Brady claim in his initial § 2255

  motion would – to obtain review at all under § 2241 – effectively have to show by clear

  and convincing evidence that the case for relief is ironclad. Such a scheme would turn due

  process on its head and subvert the equitable foundations of the Great Writ.

         As the Court will note, the test we articulate reflects the fact that Mr. Bernard is

  under a sentence of death. That restriction may not necessarily be required; a prisoner

  serving a term of years who has a Brady claim directed at his sentence would certainly

  wish to argue that § 2255 is “inadequate or ineffective” to obtain review of the merits of

  such a claim. But in our view, the fact that this is a death penalty case is highly relevant to

  the Seventh Circuit’s requirement that the problem with an underlying judgment must be

  “fundamental” before a court is justified in making habeas corpus review available via the

  savings clause. Purkey v. United States, 964 F.3d 603, 615 (7th Cir.), reconsideration

  denied, 812 F. App’x 380 (7th Cir. 2020), and cert. denied, No. (20A12), 2020 WL


                                                6
Case 2:20-cv-00616-JRS-DLP Document 16 Filed 12/04/20 Page 8 of 11 PageID #: 1268




  4006838 (U.S. July 16, 2020) (for a case to fall under the savings clause, “there must be a

  compelling showing that, as a practical matter, it would be impossible to use section 2255

  to cure a fundamental problem”); see also Webster v. Daniels, 784 F.3d 1123, 1136 (7th

  Cir. 2015) (en banc) (finding § 2255 inadequate and ineffective where it denies a prisoner

  “a reliable judicial determination of the fundamental legality of his … sentence”).

         In a death penalty case, the constitution is doubly offended by a Brady or Napue

  error, because such violations not only deny procedural fairness but compromise the

  substantive “heightened reliability” the Eighth Amendment demands for capital verdicts.

  See Sumner v. Shuman, 483 U.S. 66, 85 (1987) (striking down mandatory death penalty for

  prison murders by life-term inmates as failing to “ensure[] adherence to the constitutional

  mandate of heightened reliability in death-penalty determinations”) (emphasis added);

  Simmons v. South Carolina, 512 U.S. 154, 172 (1994) (Souter, joined by Stevens, JJ.,

  concurring) (“The Court has explained that the [Eighth] Amendment imposes a heightened

  standard for reliability in the determination that death is the appropriate punishment in a

  specific case”) (internal quotation marks omitted) (citing cases). In short, whatever might

  count as a “fundamental problem” with a non-capital sentence, the likely prospect that a

  death sentence is the product of government misconduct qualifies as a “fundamental

  problem” justifying resort to § 2241. Additionally, prisoners not under a death sentence

  have other options for obtaining relief, such as moving for reduction of sentence under 18

  U.S.C. § 3582(c), which might justify limiting access to habeas corpus under § 2241 for

  such petitioners.




                                               7
Case 2:20-cv-00616-JRS-DLP Document 16 Filed 12/04/20 Page 9 of 11 PageID #: 1269




            To sum up, Mr. Bernard is entitled to review of his penalty-phase Brady and Napue

  claims in this habeas corpus proceeding under § 2241, because government misconduct

  denied him “a reasonable opportunity to obtain a reliable judicial determination” of those

  claims in his initial § 2255 motion, Davenport, 147 F.3d at 609, and because the gravity of

  the stakes – that he stands to be executed in less than a week on the authority of a judgment

  obtained in violation of the constitution – makes his tainted sentence a “fundamental

  problem” that it is imperative to correct. Purkey, 964 F.3d at 615. The crux of the issue is

  this: whatever standard the Court may apply to Mr. Bernard’s Brady and Napue claims, it

  may not impose a standard more burdensome than would have applied in his initial § 2255

  motion, had the government’s misconduct not prevented him from raising the claims at that

  time. 3

  ///

  ///

  ///

  ///

  ///

  ///




  3
    Thus, determining whether a particular Brady or Napue claim from a death-sentenced
  prisoner satisfies 28 U.S.C. § 2255(e)’s savings clause would include an assessment of
  whether the “motion and the files and the record of the case conclusively show that the
  prisoner is entitled to no relief” on the claim. 28 U.S.C. § 2255(b). That is a low hurdle and
  Mr. Bernard’s claims indisputably clear it. At a bare minimum, his factual allegations
  warrant discovery and an evidentiary hearing.


                                                8
Case 2:20-cv-00616-JRS-DLP Document 16 Filed 12/04/20 Page 10 of 11 PageID #: 1270




                            Respectfully submitted,




        ROBERT C. OWEN                          JOHN R. CARPENTER
        Law Office of Robert C. Owen, LLC       Assistant Federal Public Defender
        53 W. Jackson Blvd., Ste. 1056          Federal Public Defender for the
        Chicago, Illinois 60604                 Western District of Washington
        Phone: (512) 577-8329                   1331 Broadway, Suite 400
        Email: robowenlaw@gmail.com             Tacoma, Washington 98402
        Texas Bar No.: 15371950                 Phone: 253.593.6710
                                                Email: john_carpenter@fd.org
                                                Washington Bar No.: 23301

                             Counsel for Petitioner
  Dated: December 4, 2020




                                            9
Case 2:20-cv-00616-JRS-DLP Document 16 Filed 12/04/20 Page 11 of 11 PageID #: 1271




                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 4, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using the CM/ECF system, which will send

  notification of the filing to all registered parties.



                                                 s/ Amy Strickling, Paralegal
                                                 Federal Public Defender Office




                                                  10
